Exhibit 10.1

 

BROADWAY FINANCIAL CORPORATION

 

AWARD AGREEMENT

 

Optionee :

Number of Shares :

Exercise Price :

Date of Grant :

 

Pursuant to this Award Agreement (“Agreement”), Broadway Financial Corporation,
a Delaware corporation (the “Company”), has granted an option (the “Option”) to
_______________(the “Optionee”), to purchase a total of _________ shares of the
Company’s Common Stock (the “Optioned Stock”) at the Exercise Price provided
herein, and in all respects subject to the provisions of the Company’s 2008
Long-Term Incentive Plan (the “Plan”), all of which are incorporated herein by
reference except as otherwise provided herein.  All terms defined in the Plan
shall have the same meanings as used herein.

 

1.        Tax Effects of the Option.  The Option is not intended to be an
incentive stock option, as described in Section 422(b) of the Internal Revenue
Code of 1986, as amended (the “Code”).

 

2.        Exercise Price.  The price required to be paid for each share of the
Optioned Stock upon exercise of the Option (the “Exercise Price”) is One Dollar
and Sixty Two Cents ($1.62).

 

3.        Exercise of Option.  The Option shall be exercisable during its term
only in accordance with the following:

 

(i)        Right to Exercise.

 

(a)        The Option shall become exercisable (“vest”) in cumulative
installments with respect to 20% of the Optioned Stock on the first anniversary
of the Date of Grant of the Option, and as to an additional 20% of the Optioned
Stock on each subsequent anniversary of the date of grant, so that 100% of the
Optioned Stock shall be exercisable at and after the fifth anniversary of the
Date of Grant; provided, however, that in no event shall the Option be
exercisable, in whole or part, later than ten years after the date of grant (the
“Option Expiration Date”).

 

(b)        Vesting of the Option shall cease immediately upon termination of
Optionee’s service as an employee of the Company (including subsidiaries of the
Company) for any reason other than termination of such service by the Company in
connection with, or in contemplation of, a Change of Control, as defined in
Section 6 of the Plan.

 

(c)        In the event of Optionee’s death or permanent disability, this Option
may be exercised no later than the earlier to occur of: (i) 12 months after the
date of Optionee’s death or termination of service as an

 

--------------------------------------------------------------------------------


 

employee of the Company (including subsidiaries of the Company) due to permanent
disability, or (ii) the Option Expiration Date.

 

(d)        In the event of termination of Optionee’s service as an employee of
the Company (including subsidiaries of the Company) for any other reason, this
Option may be exercised no later than the earlier to occur of: (i) 90 days after
Optionee’s termination of such service as an employee, or (ii) the Option
Expiration Date.

 

(f)        The exercisability of this Option may be accelerated in certain
events as more fully set forth in Section 6 of the Plan.

 

(g)        This Option may not be exercised for a fraction of a share.

 

(ii)       Method of Exercise.  This Option may be exercised by Optionee (or a
transferee pursuant to a “qualified domestic relations order” within the meaning
of the Code or, in the event of Optionee’s death, by the person or persons to
whom that right passes by will or by the laws of descent and distribution), to
the extent then vested, by giving written notice of such exercise to the
Secretary of the Company.  Such notice shall specify the number of shares of
Optioned Stock to be purchased and shall be accompanied by payment, or
specification of the method of payment if such payment is to be made as provided
in Section 4 (iii) or (iv) hereof, of the Option Price for such shares in any
form and manner specified in Section 4.  The form of notice of exercise attached
hereto as Exhibit A has been approved for the foregoing purpose by the
Committee.  The Company’s obligation to issue or deliver shares of Common Stock
upon the exercise of the Option shall be subject to the satisfaction of any
applicable federal, state and local tax withholding requirements by the Optionee
in accordance with Section 5.4 of the Plan.

 

4.        Method of Payment.  Payment of the exercise price shall be made in any
of the following ways, or any combination thereof, at the election of the
Optionee:

 

(i)        cash;

 

(ii)       check;

 

(iii)      tendering shares of Common Stock of the Company (either by actual
delivery or by attestation), including shares otherwise distributable pursuant
to the exercise of the Option, which have a Fair Market Value on the date of
exercise equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised; and

 

(iv)      irrevocably authorizing a third party to sell a sufficient number of
the shares of Optioned Stock acquired upon exercise of the Option and remit to
the Company a sufficient portion of the sale proceeds to pay the entire Exercise
Price and any tax withholding requirement resulting from such exercise.

 

2

--------------------------------------------------------------------------------


 

5.        Restrictions on Exercise.  The Option may not be exercised if the
issuance of shares of the Optioned Stock upon such exercise or the method of
payment of consideration for such shares would constitute a violation of any
applicable federal or state securities or other law or regulations, or if such
issuance would not comply with the requirements of any stock exchange upon which
the shares of the Company’s Common Stock may then be listed.  As a condition to
the exercise of the Option, the Company may require Optionee to make any
representation and warranty to the Company as may be reasonably requested by the
Company to comply or to confirm compliance with any applicable law or
regulation.  In addition, the provisions of Section 6 of the Plan regarding
exercise of the Option upon a change in Control shall not apply, and the vesting
of the Option shall not be accelerated following a Change in Control as therein
provided, at any time that such provisions would not be consistent with the
requirements of Part 359 of the Rules and Regulations of the Federal Deposit
Insurance Corporation (12 C.F.R. Part 359).

 

6.        Non-Transferability of Option.  The Option may not be transferred,
pledged or assigned by the holder thereof (except, in the event of the holders’
death, by will or the laws of descent and distribution or pursuant to a
“qualified domestic relations order” within the meaning of the Code), and the
Company shall not be required to recognize any attempted assignment of such
rights by any holder.  During an Optionee’s lifetime, the Option may be
exercised only by him or her or by his or her guardian or legal representative.

 

7.        Term of Option.  The Option may not be exercised more than ten years
from the date of grant of this Option and may be exercised during such period
only in accordance with the Plan and the terms of this Agreement.

 

8.        Taxation Upon Exercise of Option.  Optionee understands that Optionee
may be required to recognize income for tax purposes upon exercise of the
Option.  Optionee acknowledges and agrees that the Company may withhold shares
of Optioned Stock the Optionee is otherwise entitled to receive on exercise of
this Option to satisfy tax withholding obligations as provided in Section 5.4 of
the Plan.

 

9.        Applicable Law.  The provisions of this Agreement shall be governed by
and interpreted in accordance with the laws of the State of California, without
regard to the conflict of laws provisions of any jurisdiction.

 

10.       No Obligation to Continue Employment. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Optionee in employment and neither the Plan nor this Agreement
shall interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Optionee at any time.

 

11.       Notices. Notices hereunder shall be mailed or delivered to the Company
at its principal place of business and shall be mailed or delivered to the
Optionee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

 

3

--------------------------------------------------------------------------------


 

12.       Force and Effect. The various provisions of this Agreement are
severable in their entirety.  Any determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.

 

13.       Successors. This Agreement shall be binding upon and inure to the
benefit of the successors, assigns and heirs of the respective parties.

 

14.       Entire Agreement. This Agreement, together with the Plan, contains the
entire understanding of the parties and shall not be modified or amended except
by a written document duly signed by both parties hereto. No waiver by either
party of any default under this Agreement shall be deemed a waiver of any later
default.

 

DATE OF GRANT:

 

 

BROADWAY FINANCIAL CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Its:

 

 

 

Optionee acknowledges receipt of the copy of the Plan attached hereto,
represents that Optionee is familiar with the terms and provisions thereof, and
hereby accepts the Option subject to all of the terms and provisions thereof. 
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Committee and of the Board of Directors of the Company
upon any questions relating to the Option or otherwise arising under the Plan.

 

 

 

 

 

 

 

 

Optionee: [name]

 

 

 

 

 

 

 

 

 

 

 

Optionee: [signature]

 

 

 

 

 

 

 

 

Dated:

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BROADWAY FINANCIAL CORPORATION

 

OPTION EXERCISE NOTICE

 

 

 

Broadway Financial Corporation

5055 Wilshire Boulevard, Suite 500

Los Angeles, California  90036

 

 

Attention:  Corporate Secretary

 

 

1.        Exercise of Option.  The undersigned (“Optionee”) hereby elects to
exercise the option that was granted to Optionee effective as of
_________________ to purchase ________________ shares of the Common Stock (the
“Shares”) of Broadway Financial Corporation, a Delaware corporation (the
“Company”), under and pursuant to the Company’s 2008 Long-Term Incentive
Plan(the “Plan”), and the related Award (the “Agreement”).

 

2.        Representations of Optionee.  Optionee acknowledges that Optionee has
received, read and understands the Plan and the Agreement.

 

3.        Federal Restrictions on Transfer.  Optionee understands that the
Shares must be held indefinitely unless they are registered under the Securities
Act of 1933, as amended (the “Securities Act”), or unless an exemption from the
registration requirements of the Securities Act is available, and that the
certificate(s) representing the Shares may bear a legend to that effect. 
Optionee understands that the Company is under no obligation to register the
Shares and that an exemption may not be available to permit Optionee to transfer
Shares in the amounts or at the times proposed by Optionee.

 

4.        Tax Consequences.  Optionee understands that Optionee may be required
to recognize taxable income as a result of Optionee’s purchase or disposition of
the Shares being purchased by Optionee pursuant hereto.  Optionee represents
that Optionee has consulted with any tax consultants Optionee deems advisable in
connection with the purchase or disposition of such shares and that Optionee is
not relying on the Company for any tax advice.

 

5.        Delivery of Payment.  Optionee herewith delivers to the Company the
aggregate exercise price for the shares of the Optioned Stock that Optionee has
elected to purchase and has made provision pursuant to Section 5.4 of the Plan
for the payment of any federal or state withholding taxes required to be paid or
withheld by the Company in connection with this exercise of the Option.

 

5

--------------------------------------------------------------------------------


 

OPTIONEE:

 

 

 

 

[Name]

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------